Citation Nr: 0638217	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for injuries resulting from a motor vehicle 
accident occurring in July 1987, to include paralysis of the 
left leg, head injuries, pain in both hips and left leg, and 
liver injury.  

2.  Entitlement to non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1982 with subsequent reserve service until November 
1990.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2001 and January 2003 decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In September 
2001 the RO denied the veteran's claim of entitlement to 
disability pension.  In the January 2003 rating decision the 
RO determined that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for residuals of a motor vehicle accident, 
to include paralysis of the left leg, head injuries, pain in 
both hips and left leg, and liver injury.  

In an October 1995 letter, the RO informed the veteran that 
his claim for service connection for injuries resulting from 
a July 1987 motor vehicle accident was not well grounded and, 
that, although the letter itself was not a denial of his 
claim, if he did not submit evidence within one year 
substantiating his claim, no benefits would be awarded.  The 
veteran did not submit any evidence until his July 2001 claim 
for pension, therefore, the October 1995 finding that the 
service connection claim was not well grounded became final.  

After this denial, the Veteran's Claims Assistance Act of 
2000 (the VCAA), 38 U.S.C.A. § 38 U.S.C.A. §§  5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), was 
enacted.

The VCAA provides for readjudication of claims that were 
finally denied as not well grounded between July 14, 1999 and 
November 9, 2000 without the need for new and material 
evidence.  Pub. L. No. 106-475, § 7, Nov. 9, 2000, 114 Stat. 
2099.  This provision is inapplicable here because the denial 
of the veteran's claim became final prior to July 14, 1999.  
Thus, new and material evidence is needed to reopen the 
claim.  

The veteran testified before the undersigned sitting in 
Washington, D.C. (Central Office hearing) in June 2006.  A 
transcript of that hearing is of record.  

The reopened claim of entitlement to service connection for 
injuries resulting from a motor vehicle accident occurring in 
July 1987 and the claim of entitlement to non-service 
connected pension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 1995 decision, which found that the veteran's 
claim of entitlement to service connection for injuries 
resulting from a July 1987 motor vehicle accident was not 
well-grounded, is final.  

2.  Evidence received since the October 1995 decision is 
neither cumulative nor redundant, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1995 decision, which found that the veteran's 
claim for service connection for injuries resulting from a 
July 1987 motor vehicle accident was not well-grounded, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  New and material evidence has been associated with the 
claims file subsequent to the October 1995 decision, and the 
claim of entitlement to service connection for injuries 
resulting from a July 1987 motor vehicle accident is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the application to reopen the 
claims for service connection, further notice or assistance 
is unnecessary to aid the veteran in substantiating this 
claim.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a), (d).  

Any individual who is disabled or dies from an injury or 
covered disease incurred while proceeding directly to or 
returning directly from active duty for training or inactive 
duty for training shall be deemed to have been on active duty 
for training or inactive duty for training, as the case may 
be.  The Department of Veterans Affairs will determine 
whether such individual was so authorized or required to 
perform such duty, and whether the individual was disabled or 
died from an injury or covered disease so incurred.  In 
making such determinations, there shall be taken into 
consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  38 C.F.R. 
§ 3.6(e)(2).  

Whenever any claim is filed alleging that the claimant is 
entitled to benefits by reason of disability or covered 
disease incurred while proceeding directly to or returning 
directly from active duty for training or inactive duty for 
training, the burden of proof shall be on the claimant.  Id.  

The veteran has consistently asserted that he incurred 
injuries in a motor vehicle accident which occurred in July 
1987 as he traveled home from a period of active duty for 
training.  The October 1995 denial of the claim was based on 
a finding that the accident did not occur during a period of 
active duty for training or inactive duty for training or a 
period of travel associated with such duty.  

The evidence of record at the time of this decision included 
the veteran's service medical records for the period of 
active duty from September 1978 to October 1982, with one 
examination in November 1984 indicating that the veteran was 
qualified for retention in the United States Army Reserve 
(USAR).  Also of record were service personnel records 
indicating active duty from September 1978 to October 1982 
with subsequent USAR service, with discharge from the USAR in 
November 1990.  

Treatment records from Duke University Medical Center (DUMC) 
from July 1987 to July 1988 were considered.  These records 
reflect that the veteran was admitted on July 30, 1987, after 
being hit by a car while riding a bicycle on the night of 
admission, sustaining injuries to his left leg and face.  
These records reflect that the veteran had been transferred 
to DUMC from an outside ER.  While the August 1987 discharge 
summary stated that the accident occurred on the night of 
admission, July 30, 1987, a July 1988 Initial Evaluation for 
Physical Therapy reported that the veteran was struck while 
riding his bicycle on July 29, 1987.  

The evidence of record in October 1995 also included a 
September 1994 response from the National Personnel Records 
Center (NPRC) stating that the record failed to indicate any 
subsequent active duty in 1987.  In October 1994 a request 
was made to the NPRC to verify that the veteran was on active 
duty for training in July 1987.  The NPRC responded in 
December 1994 that such service was negative in their 
systems, but instructed the RO to resubmit in 120 days, and 
to provide a copy of the separation document.  

In November 1994 the veteran submitted VA Form 21-4176 
(Report of Accidental Injury), in which he stated that the 
accident happened at 1900 hours on July 26, 1987 in Sanford, 
North Carolina, and that he was on an authorized pass in 
travel from active duty.  In his description of the accident, 
the veteran stated that he left his parents' house on a 
bicycle to get some parts for his car so he could get home.  

In February 1995 the veteran submitted a copy of June 1987 
orders from the USAR Personnel Center (USARPC), ordering him 
to special active duty for training for 23 days plus 
allowable travel time.  The veteran was instructed to report 
to Fort Wolters, Mineral Wells, Texas between 0730 and 0800 
hours on July 2, 1987, and that he would proceed to Grayling, 
Michigan on or about July 12, 1987.  

The RO made requests to the NPRC to verify active duty for 
training on June 2, 1987 for 23 days, to include travel, and 
how many days of travel time were authorized.  The NPRC 
responded in October 1995 that there was no record of the 
veteran on file, and suggested that a request be made to the 
USARPC.  

Finally, included with the October 1995 decision were 
excerpts from the Joint Federal Travel Regulation Table and 
the Department of Defense (DOD) Military Pay and Allowance 
Manual.  In its decision, the RO concluded that, as the 
distance from Grayling, Michigan to the veteran's home in 
Fayetteville, North Carolina was approximately 1,000 miles, 
the most liberal interpretation of these documents would 
allow for 3 travel days.  

The veteran did not submit any evidence to substantiate his 
claim, as requested in October 1995, nor did he file a notice 
of disagreement within one year.  Therefore, the October 1995 
determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

On August 29, 2001, 38 C.F.R. § 3.156 revised the standard 
for finding new and material evidence.  This change in the 
law is applicable to claims filed after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).   

As revised, "new evidence" means evidence not previously 
submitted to VA decisionmakers; "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The January 2003 rating decision from which this appeal stems 
indicated that the veteran filed his claim to reopen in July 
2001, however, examination of the record reflects that this 
July 2001 claim was not a claim for compensation, but rather 
for pension.  The Board finds that a January 2002 statement 
from the veteran expresses his desire to reopen a claim of 
entitlement to service connection for injuries resulting from 
a July 1987 accident.  Therefore, as this statement was 
received after August 29, 2001, the revised version of 
38 C.F.R. § 3.156(a) is for application.  

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
October 1995 decision, which the veteran did not appeal nor 
ask to be reconsidered, was the last final denial of the 
claim.  Thus, the evidence to be reviewed for purposes of 
determining whether new and material evidence sufficient to 
reopen the claim has been received is the evidence that was 
associated with the record since October 1995.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted since October 1995 includes a January 2004 
statement from the veteran that he was in another hospital 
before he was sent to DUMC, and that treatment in such 
hospital would put his injury within the three day travel 
period.  The Board notes that in November 2002 the veteran 
submitted an unsigned release for records of accident-related 
treatment in 1987 from Central Carolina Hospital in Sanford, 
North Carolina.  

In addition, in the July 2001 pension claim the veteran 
reported that he had been injured while traveling from his 
military assignment on June 27, 1987 (presumably intended to 
be July 27, 1987, as stated later in the claim), and that an 
accident report was filed with Central Carolina Hospital.  
Along with this claim the veteran submitted a Special 
Signature Page for VA Form 21-526, indicating that any 
physician, dentist or hospital that had treated or examined 
him, or that he had consulted professionally, might give VA 
any information about himself, and he waived and gave up any 
privilege which made that information confidential.  

Also associated with the record since October 1995 is a 
report of an Informal Conference held at the RO in September 
2004.  At this conference the veteran reported that, when the 
accident occurred, his car had broken down and he was riding 
his bicycle to get a part to repair the car.  In his November 
2004 Form 9 (substantive appeal) the veteran stated that he 
had to stay over on active duty for training an extra day 
because he was a senior non-commissioned officer (NCO).  

Finally, since October 1995, the veteran testified at the 
June 2006 Central Office hearing that, when released from 
active duty for training, "[t]he next day is when you 
actually leave, but I couldn't even leave the next day 
because I was senior NCO.  I had to stay around and square 
away the paperwork."  He also stated that the accident 
happened en route home from the exit duty station.  The 
veteran reported that he left either the 26th or 27th of July.  
He also stated that, after the accident he was taken to a 
hospital in Sanford, North Carolina, a day before he was 
transferred to Duke.  His wife testified that he was in 
Central Carolina Hospital prior to being taken to Duke.  

The evidence submitted since October 1995 relates to a 
previously unestablished element of the claim, occurrence of 
the accident while on active duty for training or while 
returning directly from such training.  The veteran's 
testimony that he spent one extra day in training, coupled 
with reports of hospitalization earlier than the July 30, 
1987 admission to DUMC, raise a reasonable possibility of 
substantiating the claim.  As such, evidence submitted since 
October 1995 is new and material, and the claim of 
entitlement to service connection for injuries resulting from 
a July 1987 motor vehicle accident is reopened.  38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for injuries resulting from 
a July 1987 motor vehicle accident is reopened.  


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The RO sent the veteran a VCAA notice letter in February 
2002, which informed him of the information and evidence 
required to grant service connection, advised him of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain, and informed 
him where and when to send evidence in support of his claims.  
This letter, however, did not indicate the disabilities for 
which the veteran was seeking service connection.  

Because the February 2002 VCAA letter did not list the issue 
as entitlement to service connection for injuries resulting 
from the July 1987 motor vehicle accident, it could not serve 
to provide VCAA notice.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Thus, the Board finds that remand is 
required so that the notice deficiency can be remedied prior 
to appellate review.  

Further, during the pendency of this appeal the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In providing notice on remand, the RO/AMC 
should ensure that the veteran is provided notice regarding 
disability ratings and effective dates.  

The claims folder also reflects that the veteran is in 
receipt of Social Security disability benefits.  In an August 
1994 statement in support of his claim the veteran reported 
that he had already been declared disabled by a judge for 
Social Security in 1989.  A September 2001 print-out of a 
Social Security Administration (SSA) Inquiry screen notes the 
disability onset date to be July 29, 1987, suggesting that 
the award is based on disability resulting from the July 1987 
accident, however, the decision granting disability benefits 
or medical records relied on in that decision have not been 
associated with the claims file.  

VA has a duty to obtain any SSA decisions and the medical 
records used in making those decisions.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181, 187-88 (1992).  As the SSA decision has not 
been associated with the claims file, and medical records 
relied on in that decision may be pertinent to the claim on 
appeal, attempts should be made to obtain this decision and 
any outstanding medical records.  

The Board notes that the RO has made numerous attempts to 
verify the dates of the veteran's period of active duty for 
training in July 1987.  Such dates, and the allotted travel 
time home after completion of such training, is pertinent to 
the claim of entitlement to service connection for injuries 
resulting from the July 1987 accident.  

The RO received a negative response from the NPRC in October 
1995.  In February 2002, pursuant to the suggestion from the 
NPRC, the RO requested verification of active duty for 
training on June 2, 1987 for 23 days plus any travel time and 
any medical records associated with this period from the 
USARPC.  The RO included a copy of the June 1987 order.  In a 
June 2002 response the USARPC stated that it was unable to 
verify active duty for training from available records for 
the period, and suggested contacting the Defense Finance and 
Accounting Service for pay records to verify active duty for 
training.  

The RO made two requests to the Defense Finance and 
Accounting Service in July 2002, however, no response has 
been received.  On remand, another attempt should be made to 
contact this service for verification of the veteran's active 
duty for training in July 1987.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002) (providing that efforts to obtain records in the 
custody of a Federal agency will continue until they are 
obtained or it is reasonably certain that they do not exist).

In addition, the veteran has reported treatment at Central 
Carolina Hospital prior to transfer to DUMC in July 1987, 
however, such records have not been associated with the 
claims file.  These records may help clarify the date of the 
July 1987 accident, which is necessary to determine whether 
or not it occurred during a period of active duty for 
training or travel from such training.  As VA has notice of 
the existence of these relevant records, VA has a duty to 
obtain them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  

In addition, a May 1988 treatment record from DUMC indicates 
that the veteran was scheduled to follow up with his unit 
early in the next month regarding injuries sustained in the 
July 1987 accident.  While service medical records from the 
period of active duty from September 1978 to October 1982, 
and one examination in November 1984 have been associated 
with the claims file, any outstanding medical records from 
the veteran's period of reserve service should be associated 
with the claims file.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
At VA treatment in April 2001, the veteran's nurse noted that 
he had orthopedic problems in the left leg and hip from a car 
accident in 1987.  If, and only if, the evidence associated 
with the claims file on remand demonstrates that the July 
1987 accident occurred while the veteran was on a period of 
active duty for training, or returning directly from such 
training as described in 38 C.F.R. § 3.6(e)(2), the veteran 
should be afforded a VA examination to obtain a competent 
opinion as to whether any current disability is related to 
the July 1987 accident.  

Finally, the record reflects that in September 2001 the RO 
denied entitlement to pension benefits.  In November 2001 the 
veteran expressed disagreement with this decision.  The RO 
sent the veteran a letter in that month indicating that his 
claim for non-service connected pension benefits had been 
denied.  The veteran continued to express disagreement in a 
January 2002 letter.  In an April 2002 letter, the RO 
addressed the denial of the non-service connected pension 
claim, however, no statement of the case (SOC) has been 
issued.  

By filing a timely notice of disagreement, the veteran has 
initiated appellate review of the issue of entitlement to 
non-service connected pension.  Now that appellate review has 
been initiated, the next step in the appellate process is for 
the agency of original jurisdiction to issue an SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
38 C.F.R. §§ 19.26, 19.29.  Consequently, the claim must be 
remanded for proper issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim of entitlement to service 
connection for injuries resulting from a 
July 1987 motor vehicle accident.  This 
letter should also provide notice on the 
information and evidence needed to 
establish disability ratings and 
effective dates, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain from the Social Security 
Administration any records not currently 
associated with the claims file which are 
pertinent to injuries incurred in the 
July 1987 accident, including any 
decisions and the medical records relied 
upon in those decisions.  

3.  Take all necessary steps to obtain 
any records verifying active duty for 
training and any related travel time in 
July 1987 from the Defense Finance and 
Accounting Service.  If the RO/AMC 
receives a response that there are no 
such records available, such negative 
response should be associated with the 
claims file.  

4.  Take all necessary steps to obtain 
all records of treatment furnished to the 
veteran at Central Carolina Hospital in 
Sanford, North Carolina, from July 1987.  

5.  Request any outstanding service 
medical records from the veteran's 
reserve service, and associate such 
records with the claims file.  

6.  If, and only if, the above 
development indicates that the veteran 
was on active duty for training or 
returning directly from such training at 
the time of the July 1987 accident, 
afford the veteran a VA examination to 
evaluate any current residuals of 
injuries incurred in that accident.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current disabilities, specifically 
those regarding the left leg, head, hips, 
and liver, are the result of the July 
1987 accident.  The examiner should 
provide a rationale for these opinions.

7.  Issue a statement of the case (SOC) 
addressing the issue of entitlement to 
non-service connected pension.  The issue 
should be returned to the Board for 
further consideration only if the veteran 
perfects the appeal by submitting a 
sufficient substantive appeal, otherwise 
close the appeal as to that issue.  

8.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claim.  If the claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claim to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


